Title: To George Washington from John Bankson, 6 January 1791
From: Bankson, John
To: Washington, George

 

May it please your Excellency
January 6th 1791.

Being encouraged by a number of my Military and other friends among whom are (Doctor James McHenry, and General Otho H. Williams) am induced to offer myself to your Excellency as a Candidate for the Office of an Inspector of the Militia for the State of Maryland.
It may Sir, be thought from the duties incident to the appointment much knowledge and information, together with a thorough acquaintance with the nature and form of returns are truly indispensable and requisite to render that person competent, who should, be honor’d with the appointment.
Aware of these qualifications have maturely consider’d the same, and would remark, that upon the true and faithful discharge of the duties annexed to this appointment much depends.
As a great part of the services performed by me in the late revolution, were of a nature similar to those requisite for an Inspector, have taken the liberty to subjoin a short narrative of the same, and, beg leave further to add, that I am in possession of the printed forms &c. incident to the resspective Stations, which I have had the honor to fill.
I would with all deference submit the same to your Excellency, praying, should the appointment, be vested in you—I may be honor’d with your confidence Your Excellency’s most obedt Servt

Jno. Bankson

